ORDER
This matter came before the court on a miscellaneous petition filed pursuant to Supreme Court Rule 40 seeking special admission of Massachusetts counsel in a civil action pending in the Superior Court entitled, State of Rhode Island v. Simpson Towing & Salvage Co., Inc., Does 1 to 25, C.A. No. 91-6483. This motion should properly be presented to a justice of the court in which the case is pending.
Accordingly, the miscellaneous petition for special admission of out-of-state counsel, as prayed, is denied without prejudice to the filing of such motion with the Superi- or Court.